— Appeal by an employer and his insurance carrier from a decision and award of the Workmen’s Compensation Board. The board found that in falling from a ladder, in the course of his employment as a carpenter, decedent sustained “ accidental injuries in the nature of laceration of the lip and aggravation of a pre-existing cardiac condition, causing his immediate death due to coronary sclerosis and fibrosis of the myocardium.” Appellants dispute the findings of accident and causal relation. The occurrence of the unwitnessed fall was clearly established and substantial evidence attributed causation to it. Claimant’s cardiologist testified that decedent’s heart condition was so “aggravated by the shock of an accidental fall from the ladder” as to cause his death and that “ordinary effort * * * probably would not do this”. Asked if his opinion as to causation would he the same if “ a spasm started the fall”, he said that “the fall itself would aggravate the spasm and sort of snowball the effect. So whatever way you look at it the fall is an aggravating cause of what happened.” Upon this evidence the award was justified. (See Matter of Concilla v. Scrufari Constr. Co., 275 App. Div. 884, affd. 300 N. Y. 519; Matter of Connelly v. Samaritan Hosp., 259 N. Y. 137, 140; Matter of Young v. Waterbury, 286 App. Div. 900.) Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, J. P., Coon, Gibson, Herlihy and Reynolds, JJ.